Citation Nr: 0429171	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a gun shot wound, right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied increased disability 
evaluations for service-connected residuals of a gun shot 
wound to the right forearm, and a gun shot wound to the right 
chest, Muscle Group XXI with traumatic chest wall defect.  
The veteran filed a notice of disagreement in September 2001.  
The RO issued a statement of the case in August 2002 and 
received the veteran's substantive appeal in October 2002.  

The veteran testified during a hearing at the RO in December 
2002.  A transcript of the proceeding is of record.  

In July 2004, the RO assigned a 30 percent disability 
evaluation for the service-connected residuals of a gunshot 
wound to the right chest.  In a July 2004 statement, the 
veteran indicated that he was satisfied with the evaluation 
assigned.  Hence, that issue is considered withdrawn and is 
no longer the subject of Board jurisdiction on appeal.  See 
generally, 38 C.F.R. § 20.204 (2003).  

FINDING OF FACT

Residuals of a fracture of the right ulna are manifested by 
subjective complaints of pain and fatigability, with 
objective evidence of slight limitation of motion, decreased 
strength and x-ray evidence showing a healed ulna.  

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gun shot wound, right forearm, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5211 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In this matter, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of November 2001 and March 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that he needed to send to VA in 
order to substantiate the claims, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  The veteran indicated 
that he received medical treatment through the VA medical 
system.  VA treatment records are associated with the claims 
folder.  Moreover, the veteran was afforded VA examinations 
in connection with the claims.  In a July 2004 statement, the 
veteran indicated that he had submitted all pertinent 
evidence and asked that his claim be forwarded to the Board 
for review.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records reflect that he 
sustained a gun shot wound to the right forearm while 
engaging in combat with the enemy in 1945.  An x-ray 
examination in March 1945 showed a fracture at the junction 
of the distal and middle third of the ulna.  As a result of 
sustaining injuries in combat, he was awarded the Purple 
Heart medal.  

Service connection for fracture, right wrist, residual of a 
gunshot wound was granted in March 1946.  A 20 percent 
evaluation was initially assigned.  Effective, April 6, 1947, 
the evaluation was reduced to 10 percent.  

During an October 1999 VA examination, the examiner noted 
that the injury in service was the result of a missile that 
entered on the dorsal side of the right wrist and exited on 
the volar side.  The missile caused 1/2 inch scars.  

The veteran was afforded a VA examination in November 2000.  
The examiner noted that palpation of the scars did not elicit 
pain.  The veteran was able to perform ulnar deviation to 35 
degrees, radial deviation to 20 degrees, dorsiflexion to 70 
degrees and palmar flexion to 80 degrees.  The diagnosis was 
mild limitation of motion of the right wrist.  

VA outpatient treatment records from October 2000 to August 
2001 do not show treatment for the service-connected right 
wrist disability.  

The veteran was afforded another VA examination in November 
2001.  The physical examination noted that there was a 
residual scar on the right wrist that was approximately 2 
inches in length.  The scar was nontender, mobile and not 
adherent to the underlying tissue.  There was some mild 
depression on the right ulnar bone above the wrist.  Wrist 
flexion was from 0-60 degrees, extension was 0-50 degrees.  
Ulnar deviation on the right was from 0-25 degrees, radial 
deviation was from 0-15 degrees on the right.  There was no 
evidence of weakness or fatigability of the right hand.  An 
x-ray examination showed marked narrowing of the joint space 
with associated sclerosis of the joint surfaces of the wrist 
joint.  The impression was moderate degenerative joint 
disease of the wrist joint.  

In a February 2002 addendum, the VA examiner noted that 
pronation and supination of the arm was from 0 to 90 degrees.  
He further opined that degenerative joint disease of the 
right wrist was secondary to residuals of the gunshot wound.  

During the hearing in December 2002, the veteran testified 
that his wrist was weak and fatigued easily.  Repeated 
motions would cause pain or cause the wrist to lock up in a 
claw like grip.  

VA outpatient treatment records from July 2000 to March 2004 
are of record.  However, they do not show complaints or 
treatment for the veteran's service-connected right wrist 
disability.  

In March 2004, the veteran reported for another VA 
examination.  Upon physical examination, there were two small 
scars on the top and bottom of the right forearm, measuring 
2-3 centimeters in length.  There was no bone impairment.  He 
had full range of motion of the wrist and the hand.  However, 
the examiner noted that there was pain on motion of the 
joint.  He had full sensation to sharp and dull.  The veteran 
reported that he got pain, stiffness and swelling with 
overuse of the arm.  He took mild pain medication and applied 
heat to the arm during flare-ups.  X-rays of the right 
forearm showed a healed fracture of the distal ulna.  
Degenerative changes were seen at the wrist and the radial 
carpal joint with some widening of the scapholunate joint.  

A separate neurological examination was conducted.  A 
physical examination noted no muscle atrophy.  His intrinsic 
hand muscles were relatively well preserved along with his 
strength.  Pain limited his grip strength to 4/5.  Otherwise, 
strength in the right upper extremity was 5/5.  A sensory 
examination was normal.  He had intact finger-to-nose and 
rapid alternating movements.  There was no evidence of a 
specific nerve injury.  His ulnar nerve and median nerve 
function were intact, along with the radial nerve function in 
the hand.  The examiner noted that his primary problem was 
pain involving the area of the distal forearm in the wrist 
and in his hand.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors .are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202,204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes that the RO has characterized the 
veteran's disability as "gun shot wound, right forearm, 
Muscle Group XII".  While the initial wound was to the right 
forearm, Muscle Group XII pertains to muscles of the foot and 
leg.  Thus, the Board has recharacterized the disability on 
appeal.  The RO has, however, properly evaluated the 
disability under the Diagnostic Code pertaining to impairment 
of the ulna.  

In this respect, the veteran's right forearm disability is 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5211, pertaining to impairment of the ulna.  
Under such Diagnostic Code, when there is nonunion of the 
upper half of the ulna of the minor extremity with false 
movement and loss of bone substance (1 inch (2.5 cms.) or 
more) and marked deformity, a 40 percent evaluation is 
warranted for the major extremity and a 30 percent rating is 
warranted for the minor extremity.  Without loss of bone 
substance or deformity a 30 percent rating is warranted for 
the major extremity and a 20 percent rating is warranted for 
the minor extremity.  When there is nonunion of the lower 
half of the ulnar a rating of 20 percent is warranted for 
both the minor and major extremities.  When there is malunion 
of the ulna with bad alignment a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5211 (2004).

Additional potentially applicable Diagnostic Codes includes 
Diagnostic Code 5215 that provides that when dorsiflexion of 
the wrist is limited to less than 15 degrees or when palmar 
flexion is limited in line with the forearm, a maximum 10 
percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2003).

Diagnostic Code 5213 provides a 10 percent rating for 
limitation of supination to 30 degrees or less for both the 
minor and major extremities.  A 20 percent evaluation for 
limitation of pronation motion is lost beyond last quarter of 
arc and the hand does not approach full pronation for both 
the minor and major extremities.  When pronation motion is 
lost beyond middle of arc a 30 percent rating is warranted 
for
the major extremity and a 20 percent rating is warranted for 
the minor extremity.  Higher ratings are warranted when there 
is a bone fusion 38 C.F.R. § 4.71a, Diagnostic Code 5213 
(2003).

Diagnostic Code 5206 provides for the evaluation of 
limitation of motion of flexion of the forearm.  When flexion 
is to 90 degrees a 20 percent rating is warranted for both 
the minor and major extremities.  When forearm flexion is to 
70 degrees a 30 percent rating is warranted for the major 
extremity and a 20 percent rating is warranted for the minor 
extremity.  When flexion is to 55 degrees a 40 percent rating 
is warranted for major extremity and a 30 percent rating is 
warranted for the minor extremity.

Diagnostic Code 5208 provides for limitation of extension of 
the forearm.  When extension is to 70 degrees a 20 percent 
rating is warranted for both the minor and major extremities.  
When extension is to 90 degrees a 30 percent rating is 
warranted for the major extremity and a 20 percent rating is 
warranted for the minor extremity.  When extension is to 100 
degrees a 40 percent rating is warranted for the major 
extremity and a 30 percent rating is warranted for the minor 
extremity.  Diagnostic Code 5208. 

Finally, under Diagnostic Code 5307, a 30 percent evaluation 
is assigned when there is moderately severe disability 
resulting from injury to Muscle Group VII in the dominant 
arm.  A maximum schedular rating of 40 percent is awarded 
when there is severe disability in the dominant arm.  

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 degrees 
and full supination is from 0 through 85 degrees. 38 C.F.R. § 
4.71, Plate J (2004).

Normal wrist palmar flexion is from zero to 80 degrees; 
dorsiflexion (extension) is from zero to 70 degrees; ulnar 
deviation is from zero to 45 degrees; and radial deviation is 
from zero to 20 degrees. 38 C.F.R. § 4.71, Plate I.  

In this matter, the veteran is not entitled to an increased 
rating to 20 percent under DC 5211 as the evidence does not 
show nonunion of the ulna.  In this respect, the VA x-ray 
examination in March 2004 showed a healed fracture of the 
distal ulna.  

The veteran is also not entitled to increased ratings under 
Diagnostic Codes 5206 or 5207.  The findings do not show that 
the service-connected disability results in impairment of 
flexion or extension of the forearm.  Thus, an increased 
rating to 20 percent is not warranted under Diagnostic Codes 
5206 or 5207.

Furthermore, the veteran is not entitled to an increased 
rating regarding limitation of supination under Diagnostic 
Code 5213 as a 10 percent rating is the highest rating under 
such code.  He is not entitled to a higher rating under 
Diagnostic Code 5213 regarding limitation of pronation as the 
examination in November 2001, and as reported in the February 
2002 addendum, demonstrated that the veteran had pronation to 
90, which is greater than full pronation.  

Additionally, while the veteran's right forearm disability is 
manifested by palmer flexion limited to 20 degrees of normal, 
and wrist dorsiflexion (extension) also limited to 20 degrees 
of normal, a 10 percent rating is the highest rating under 
Diagnostic Code 5215, pertaining to limitation of motion of 
the wrist.  Accordingly, a disability evaluation greater than 
that currently assigned is not warranted.  

Furthermore, a higher rating would not be warranted under 
Diagnostic Code 5307.  The evidence does not show that the 
residuals of a fractured ulna resulted in a moderately severe 
muscle injury.  38 C.F.R. § 4.56(d)(3).  In this respect, 
during the VA neurological examination in March 2004, there 
was no muscular atrophy.  Additionally, the veteran's 
intrinsic hand muscles were relatively well preserved along 
with his strength.  As such a higher evaluation is not 
warranted under Diagnostic Code 5307.  

The Board has considered whether 38 C.F.R. 4.40 and 4.45 
provide a basis for a higher rating than 10 percent.  In this 
case, the veteran has complained of pain in the wrist joint, 
weakness after repeated use, and stiffness and swelling.  
Objectively, examiners have noted that pain limited the 
veteran grip strength.  However, the competent objective 
evidence does show that pain causes limited motion of the 
joint.  Moreover, while the evidence shows that pain limits 
the veteran's grip strength, his strength was still 4/5 upon 
examination.  The record does not reveal objective evidence 
of additional functional impairment due to the factors set 
forth in those regulatory provisions beyond that contemplated 
by the currently assigned 10 percent evaluation.  
Symptomatology such as weakness, incoordination, 
fatigability, or other functional loss have not been 
objectively demonstrated.  Based on the record before it, the 
Board is unable to conclude that a higher evaluation is 
warranted based on application of the factors set forth in 38 
C.F.R. §§ 4.40 and 4.45. 

Additionally, the Board finds that there is no showing that 
the veteran's right forearm disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Put another 
way, the 10 percent rating assigned adequately compensates 
the veteran for the severity of his right forearm disability.  
Hence, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether the veteran is 
entitled to a separate compensable evaluation for his 
residual right forearm scars.  However, the objective medical 
evidence indicates that the residual scars are not painful, 
nontender, stable and is not associated with underlying soft 
tissue damage.  As such, a separate compensable evaluation 
for residual right forearm scars is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7805.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for residuals of a gun shot wound, right forearm.  The 
benefit sought on appeal is accordingly denied.  

ORDER

A rating in excess of 10 percent for residuals of a gunshot 
wound, right forearm is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



